Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

               DISTRICT OF COLUMBIA COURT OF APPEALS

                           Nos. 16-AA-735 & 16-AA-867

                                  CARYN HINES
                                      and
                         CLAUDIA A. BARBER, PETITIONERS,

                                        V.

                       DISTRICT OF COLUMBIA COMMISSION
            ON SELECTION AND TENURE OF ADMINISTRATIVE LAW JUDGES,
                                 RESPONDENT.

            On Petitions for Review of Orders of the District of Columbia
          Commission on Selection and Tenure of Administrative Law Judges
                                   (COST 1-16)

(Argued April 3, 2018                                    Decided April 17, 2018)*

      Robert J. Baror for petitioner Hines.

      Donald M. Temple for petitioner Barber.

       Jason Lederstein, Assistant Attorney General, with whom Karl A. Racine,
Attorney General for the District of Columbia, Todd S. Kim, Solicitor General at
the time the brief was filed, and Loren L. AliKhan, Deputy Solicitor General at the
time the brief was filed, were on the brief.


      *
         The decision in these consolidated appeals was originally issued as an
unpublished Memorandum Opinion and Judgment. It is now being published on
the respondent’s motion.
                                           2

      Before GLICKMAN and FISHER, Associate Judges, and FARRELL, Senior
Judge.

      GLICKMAN, Associate Judge:          In these consolidated matters, petitioners

Hines and Barber ask this court to review decisions by the Commission on

Selection and Tenure of Administrative Law Judges (“COST”) declining to

reappoint Hines and removing Barber as administrative law judges. We dismiss

the petitions for lack of jurisdiction.


      This court’s jurisdiction to directly review administrative agency decisions is

restricted by the District of Columbia Administrative Procedure Act (“DC APA”)

to “contested cases.” See D.C. Code § 2-510 (a) (2012 Repl.); Farrell v. District of

Columbia Police & Firefighters’ Ret. & Relief Bd., 151 A.3d 490, 492 (D.C.

2017). Proceedings involving “[t]he selection or tenure of an officer or employee

of the District” are expressly excluded from the definition of a “contested case,”

see D.C. Code § 2-502 (8)(B) (2012 Repl.), and hence are not directly reviewable

by this court. A decision to remove or not to reappoint an employee of the District

falls squarely within this exclusion. See Kennedy v. Barry, 516 A.2d 176, 178

(D.C. 1986); Barry v. Wilson, 448 A.2d 244, 246 (D.C. 1982); Wells v. District of

Columbia Bd. of Ed., 386 A.2d 703, 704-06 (D.C. 1978). As administrative law

judges, petitioners were employees of the District. See D.C. Code § 1-609.08

(2012 Repl.) (“The following employees of the District shall be deemed to be in the
                                           3

Excepted Service[:] . . . (15) . . . the Administrative Law Judges . . . .”) (emphasis

added). Accordingly, the proceedings before COST resulting in the removal of

Barber and the non-reappointment of Hines were not contested cases, and this

court has no jurisdiction to consider their petitions for review.1


      The petitions for review in these matters are hereby dismissed for lack of

jurisdiction.


                                                            So ordered.




      1
         In general, initial judicial review of decisions concerning the selection or
tenure of District employees is properly sought in Superior Court. See District of
Columbia Hous. Auth. v. District of Columbia Dep’t of Human Rts. & Local
Bus. Dev., 733 A.2d 338, 342 (D.C. 1999); Wilson, 448 A.2d at 246. Respondent
argues that petitioners are not entitled to judicial review at all on the merits of
COST’s personnel actions in their cases. We express no view on that question.